Citation Nr: 0730892	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1980 and with the Coast Guard from February 1982 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina which determined that 
new and material evidence had not been presented with which 
to reopen a claim of entitlement to service connection for 
PTSD and which granted a 10 percent evaluation for bilateral 
hearing loss.

In connection with this appeal, the veteran testified at a 
travel Board hearing held in Columbia, South Carolina before 
the undersigned Veterans Law Judge in May 2007; a transcript 
of that hearing is associated with the claims file.

The veteran's reopened claim of entitlement to service 
connection for PTSD and the increased rating claim for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A September 1999 RO rating decision denied the veteran's 
claim of entitlement to service connection for PTSD, the 
veteran was notified of that decision in September 1999 and 
did not appeal it. 

2.  Evidence associated with the claims file after the last 
final denial in September 1999 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for PTSD.


CONCLUSIONS OF LAW

1.  The September 1999 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Since the final rating decision of September 1999, new 
and material evidence has been submitted, and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A.  Initially, the Board observes that in light of the 
favorable outcome of this appeal with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

Legal Analysis- New and Material Evidence

In September 1999, the RO denied the veteran's claim for 
PTSD.  The veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

The veteran's application to reopen his claim of service 
connection for PTSD was received in April 2004.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claim after this date, the new 
version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that in a November 2004 rating decision, the 
RO determined that new and material evidence had not been 
presented with which to reopen a claim of entitlement to 
service connection PTSD.  On appeal, the Board must make its 
own determination as to whether any newly-submitted evidence 
warrants a reopening of the claim.  This is important because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Evidence of record at the time of the September 1999 rating 
decision included the veteran's service medical records, and 
VA treatment records dated from 1997 to 1999 which did not 
reflect that PTSD had been diagnosed.  

The September 1999 rating decision denied the veteran's claim 
for service connection for PTSD because the record included 
no confirmed diagnosis of PTSD which would permit a finding 
of service connection.  It was further explained that the 
record lacked any detailed stressors, evidence of combat, or 
indications of service in Vietnam.

Thus, in order for new evidence to be material in this case, 
it must include a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125, as well as, at minimum, a report of 
stressor(s) which is/are of sufficient detail to allow for 
verification.  38 C.F.R. § 3.304(f).

The veteran filed to reopen his PTSD claim in April 2004.  
Subsequent to the September 1999 rating decision, the veteran 
has submitted VA treatment records from 2002 which reflect 
that PTSD was diagnosed.  Private medical records were also 
received which reflect that PTSD was diagnosed as early as 
June 1999.  The Board notes that there is now of record a 
current diagnosis of PTSD; and accordingly, that evidence is 
both new and material, as relates to a previously 
unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for PTSD. 

However, as of November 2004 the record continued to lack 
evidence of a verifiable service related stressor, and it was 
for this reason that the RO determined that new and material 
evidence had not been presented and continued the denial of 
the claim in the November 2004 rating decision, which is the 
subject of this appeal.  The RO noted that the veteran failed 
to supply any stressor statement in response to a stressor 
letter sent in April 1999 and noted that his DD 214(s) were 
negative for a combat related award.

The veteran presented general statements regarding stressful 
events that occurred in service in his substantive appeal 
filed in June 2005.  Therein, the veteran reported that he 
served in the military police force for 10 years during which 
time, he was shot at and assaulted on numerous occasions and 
worked numerous of fatal traffic and training accidents.  The 
RO continued to deny the claim in an October 2006 SSOC and 
indicated that the veteran's aforementioned reported 
stressors were of a general nature and were not sufficiently 
detailed to allow for verification.  

Subsequently, the veteran presented testimony in May 2007 at 
which time he identified by name 3 men that were assigned to 
his police company, the 21st Military Police Company, all of 
whom had died in the line of duty between October 1973 and 
October 1976.  Presented for the record where incident 
reports related to their deaths taken from the Internet.  In 
addition, the veteran provided information about a stressful 
event which occurred during his Coast Guard service, which 
included being washed overboard twice and taking on an air 
coastal freighter in a drug bust, involving a shooting of the 
captain of the freighter.  

Inasmuch as the evidence presented since the final September 
1999 rating action now contains a diagnosis of PTSD as well 
as stressors which may be of sufficient detail to allow for 
attempted verification, this evidence related relates to an 
unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for PTSD.  The Board concludes 
that the veteran has presented new and material evidence 
sufficient to reopen the PTSD claim and the claim is granted 
to this extent.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened and the appeal is 
granted to this extent.


REMAND

The Board has reviewed the claims file, and determined that 
prior to adjudicating the veteran's claim of service 
connection for PTSD on the merits, an attempt should be made 
to verify the veteran's alleged stressors.  In this regard, 
the Board will request independent verification of the deaths 
of the three men identified by the veteran as being part of 
his military police company, the 21st Military Police 
Company.  

In addition, the Board will attempt to verify the veteran's 
reported stressors which occurred during his service with the 
Coast Guard from February 1982 to February 1983.  In this 
regard, more information may be required from the veteran 
regarding the date and location relating to the event 
described by him involving the drug bust of an air coastal 
freighter.

A remand is also warranted in this case because the veteran 
maintains that his bilateral hearing loss has increased in 
severity since most recently evaluated by VA in July 2006; 
evidence of record appears to support that contention.  In 
this regard, in hearing testimony presented in May 2007, the 
veteran indicated that his hearing loss had gotten worse in 
the right ear and that he was totally deaf in the left ear.  
See VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  Disability ratings for hearing loss are derived from 
a mechanical application of the Rating Schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

VA regulations also include specific provisions relating to 
exceptional patterns of hearing impairment.  When the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2007).  
Additionally, when the pure tone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2007). 

The record demonstrates that the veteran exhibits an 
exceptional pattern of hearing impairment in the left ear 
warranting application of the provisions of 38 C.F.R. 
§ 4.86(a).  However, it does not appear that those provisions 
were specifically considered by the RO when the claim was 
most recently considered in October 2006 (SSOC).  A remand is 
warranted in this case as to the hearing loss claim both to 
provide an updated VA examination for the veteran and to 
afford the veteran consideration of all applicable 
regulations.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide specific details of any claimed 
in-service stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, and any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary, and that he must be as 
specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.  To the extent that he has 
generally reported that during his tenure 
as a military policeman, he was shot at 
and assaulted on numerous occasions and 
worked numerous of fatal traffic and 
training accidents; the veteran should be 
asked to provide more detail regarding 
any specifically recalled incidents in 
those regards.

Specifically, the veteran should also be 
requested to describe how the deaths of 
the three military policemen from the 
21st Military Police Company in Fort 
Bragg, NC, specifically identified in his 
May 2007 hearing testimony represent his 
own PTSD stressors.  In this regard, the 
veteran is requested to explain whether 
he witnessed any of those deaths himself, 
was on the scene at any of the reported 
incidents which resulted in those deaths, 
heard about them, or specifically how 
these deaths impacted him personally.  In 
addition he is requested to provide 
detailed information regarding the date 
and location relating to the event 
described by him involving the drug bust 
of an air coastal freighter during his 
service with the Coast Guard from 
February 1982 to February 1983.

(a) Following receipt of the 
aforementioned information, a summary of 
the veteran's claimed stressors should be 
prepared.  That summary, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), in order that 
they might provide any information which 
could corroborate the veteran's alleged 
stressors.  Specifically, independent 
verification should be sought regarding 
the deaths and circumstances thereof of 
the three military policemen from the 
21st Military Police Company in Fort 
Bragg, NC, identified by the veteran in 
his hearing testimony (p. 4) and in the 
information provided by him which was 
obtained from the Internet.  In addition, 
any available records or information 
about this MP Company dated from 1973 to 
1980 should be obtained. 

(b) The RO is requested to confirm with 
the National Personnel Records Center 
(NPRC) or any other appropriate source 
whether the veteran was serving with the 
21st Police Company at Fort Bragg, NC, at 
the time of the three deaths reported by 
the veteran to have occurred in his MP 
company; those three deaths reportedly 
occurred on October 31, 1973; November 8, 
1974, and October 31, 1973.  

(c) Regarding the veteran's Coast Guard 
service from February 1982 to February 
1983, the veteran's unit assignments or 
assignment orders should be obtained.  If 
the veteran provides sufficient detail of 
a stressor occurring during that period 
of service, to include providing 
additional detail regarding a reported 
drug bust of an air coastal freighter, 
including a reasonable time interval, and 
the event pertains to an incident of the 
type which may have been reported in unit 
records or a ship's log, seek 
corroboration of the alleged stressors 
from the U. S. Army and Joint Services 
Records Research Center (JSRRC) and the 
Naval Historical Center Ships History 
Branch, as appropriate.  Send copies of 
personnel records that show the veteran's 
service dates, duties, and units of 
assignment, etc.  If unable to locate any 
relevant records, inform the veteran of 
the results of the requests.  

(d) In any event, contact the National 
Personnel Records Center through the 
JSRRC in an attempt to locate the deck 
logs for USCGC Cape Upright, based in 
Savannah Georgia, from, February 1982 to 
February 1983.  If the JSRRC does not 
have these records, contact the U.S. 
Department of Homeland Security/U.S. 
Coast Guard, and any other relevant 
federal agency in an attempt to locate 
the deck logs.  If the deck logs are 
available, ensure copies are placed in 
the file prior to re- adjudication.  If, 
after search is made, the deck logs 
remain unavailable, annotate the record 
to reflect this.

2.  Following the above, a specific 
determination should be made, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor in service, and, if so, the 
nature of the specific stressor.  If it 
is determined that the record establishes 
the existence of an in-service stressor, 
that stressor determined established by 
the record needs to be specified.  In 
reaching this determination, any 
credibility questions raised by the 
evidence should be addressed.

3.  If, and only if, a stressor is 
verified, the veteran should be afforded 
the appropriate VA PTSD examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.

The in-service stressor which has been 
determined as established by the record 
should be specified for the examiner.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not that there is a link between any 
verified stressor and the current 
diagnosis of PTSD.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

4.  Following completion of the above, 
and any other necessary development, 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.

5.  Schedule the veteran for a VA 
audiogram and Maryland CNC speech 
recognition test to determine the current 
severity of his bilateral hearing loss.  
His VA claims file must be made available 
to the designated examiner for a review 
of the pertinent medical history.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be performed.  The 
examiner is also requested to 
specifically indicate whether the 
veteran's bilateral hearing loss has 
worsened since his July 2006 VA 
evaluation and, if so, to what extent.  
The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores.  .

6.  The RO should readjudicate the matter 
of entitlement to a compensable 
evaluation for bilateral hearing loss 
under 38 C.F.R. § 4.85, to include 
consideration of the provisions of 38 
C.F.R. § 4.86(a) and if applicable (b), 
relating to exceptional patterns of 
hearing impairment.  If the decision is 
adverse to the veteran, he and his 
representative should be issued an 
appropriate SSOC and given the 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


